Order-appealed from modified by providing that the order for examination be modified by striking out the provision “and in all other cases and proceedings against attorneys referred to in the annexed affidavits,” and by changing ‘‘ referring to said cases ” to ‘‘ referring to said case; ” and as so modified affirmed, with ten dollars costs and disbursements to the respondent. No opinion. Order to be settled on notice, the date for the examination to proceed to be fixed in the order. Present— Clarke, P. J., Laughlin, Dowling, Page and Davis, JJ.